

Authorization ID AAA4442
Investment ID M-0005935




PROMISSORY NOTE


$22,800,000.00                                                       Austin,
Texas
                    Dated: June 30, 2006
 
FOR VALUE RECEIVED, ESCARPMENT VILLAGE, L.P., a Texas limited partnership
(“Borrower”) having its principal place of business at c/o Stratus Properties
Inc., 98 San Jacinto Blvd., Suite 220, Austin, Texas 78701, promises to pay to
TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA (“Lender”), a New York
corporation, or order, at Lender’s offices at 730 Third Avenue, New York, New
York 10017 or at such other place as Lender designates in writing, the principal
sum of TWENTY-TWO MILLION EIGHT HUNDRED THOUSAND AND NO/100 DOLLARS
($22,800,000.00) (the principal sum or so much of the principal sum as may be
advanced and outstanding from time to time, the “Principal”), in lawful money of
the United States of America, with interest on the Principal from the date of
this Promissory Note (this “Note”) through and including July 1, 2016 (the
“Maturity Date”) at the fixed rate of Five and 55/100 percent (5.55%) per annum
(the “Fixed Interest Rate”), but in no event will the interest payable exceed
the maximum amount allowed by Law.
 
This Note is secured by, among other things, the Deed of Trust, Assignment of
Leases and Rents and Security Agreement, (the “Deed of Trust”) dated the date of
this Note made by Borrower for the benefit of Lender as security for the Loan.
All capitalized terms not expressly defined in this Note will have the
definitions set forth in the Deed of Trust.
 
Section 1.  Payments of Principal and Fixed Interest.
 
(a)  Borrower will make monthly installment payments (“Debt Service Payments”)
as follows:
 
(i)  On July 1, 2006 a payment of accrued interest on the Principal at the Fixed
Interest Rate; and
 
(ii)  On August 1, 2006 and on the first day of each succeeding calendar month
through and including July 1, 2016, payments in the amount of One Hundred Thirty
Thousand One Hundred Seventy Two and 80/100 Dollars ($130,172.80) each, which
will be applied first to accrued interest on the Principal at the Fixed Interest
Rate and then to the Principal.
 
(b)  On the Maturity Date, Borrower will pay the Principal in full together with
accrued interest at the Fixed Interest Rate and all other amounts due under the
Loan Documents.
 
Section 2.  Prepayment Provisions.
 
(a)  The following definitions apply:
 

--------------------------------------------------------------------------------


“Discount Rate” means the yield on an on-the-run U.S. Treasury issue selected by
Lender, as published in Bloomberg, two weeks prior to prepayment, having a
maturity date corresponding (or most closely corresponding, if not identical) to
the Maturity Date, and, if applicable, a coupon rate corresponding (or most
closely corresponding, if not identical) to the Fixed Interest Rate.
 
“Default Discount Rate” means the Discount Rate less 300 basis points.
 
“Discounted Value” means the Discounted Value of a Note Payment based on the
following formula:
 


             NP      
                      (1 + R/12)n 
 
=
 
Discounted Value
 
NP
 
=
 
Amount of Note Payment
 
R
 
=
 
Discount Rate or Default Discount Rate as the case may be.
 
n
=
 
The number of months between the date of prepayment and the scheduled date of
the Note Payment being discounted rounded to the nearest integer.

 
“Note Payments” means (i) the scheduled Debt Service Payments for the period
from the date of prepayment through the Maturity Date and (ii) the scheduled
repayment of Principal, if any, on the Maturity Date.
 
“Prepayment Date Principal” means the Principal on the date of prepayment.
 
(b)  This Note may not be prepaid in full or in part before July 1, 2009.
Commencing on July 1, 2009, provided there is no Event of Default, Borrower may
prepay this Note in full, but not in part, upon 60 days prior notice to Lender
and upon payment in full of the Debt which will include a payment (the
“Prepayment Premium”) equal to the greater of (i) an amount equal to the product
of one percent (1%) times the Prepayment Date Principal and (ii) the amount by
which the sum of the Discounted Values of the Note Payments, derived by using
the Discount Rate plus fifty (50) basis points, exceeds the Prepayment Date
Principal. In order to calculate (ii) in the foregoing, each remaining Note
Payment will be discounted and the resulting Discounted Values will be added
together. Provided there is no Event of Default, this Note may be prepaid in
full without payment of the Prepayment Premium during the last 90 days of the
Term. This Note may not be prepaid without simultaneous prepayment in full of
any other notes secured by the Loan Documents.
 
(c)  After an Acceleration or upon any other prepayment not permitted by the
Loan Documents, any tender of payment of the amount necessary to satisfy the
Debt accelerated, any judgment of foreclosure, any statement of amount due at
the time of foreclosure (including foreclosure by power of sale) and any tender
of payment made during any redemption period after foreclosure, will include a
payment (the “Evasion Premium”) equal to the greater of (i) an amount equal to
the product of one percent (1%) plus 300 basis points times the Prepayment
 
-2-

--------------------------------------------------------------------------------


Date Principal, and (ii) the amount by which the sum of the Discounted Values of
the Note Payments, derived by using the Default Discount Rate, exceeds the
Prepayment Date Principal. In order to calculate (ii) in the foregoing, each
remaining Note Payment will be discounted and the resulting Discounted Values
will be added together.
 
(d)  Borrower acknowledges that:
 
(i)  a prepayment will cause damage to Lender;
 
(ii)  the Evasion Premium is intended to compensate Lender for the loss of its
investment and the expense incurred and time and effort associated with making
the Loan, which will not be fully repaid if the Loan is prepaid;
 
(iii)  it will be extremely difficult and impractical to ascertain the extent of
Lender’s damages caused by a prepayment after an Event of Default or any other
prepayment not permitted by the Loan Documents;
 
(iv)  the Evasion Premium represents Lender and Borrower’s reasonable estimate
of Lender’s damages for the prepayment and is not a penalty; and
 
(v)  amounts payable pursuant to this section will not be interest, but will be
a charge for prepayment permitted by Chapter 306, Section 306.005 of the Texas
Finance Code, as amended.
 
Section 3.  Events of Default:
 
(a)  It is an “Event of Default” under this Note:
 
(i)  if Borrower fails to pay any amount due, as and when required, under this
Note or any other Loan Document and the failure continues for a period of 5
days; or
 
(ii)  if an Event of Default occurs under any other Loan Document.
 
(b)  If an Event of Default, Lender may declare all or any portion of the Debt
immediately due and payable (“Acceleration”) and exercise any of the other
Remedies.
 
Section 4.  Default Rate. After the occurrence of and during the continuation of
an Event of Default, Interest on the Principal will accrue at the Default
Interest Rate from the date an Event of Default occurs.
 
Section 5.  Late Charges.
 
(a)  If Borrower fails to pay any Debt Service Payment when due and the failure
continues for a period of 10 days or more or fails to pay any amount (other than
the balloon installment due at maturity) within ten (10) days of when due under
the Loan Documents on the Maturity Date, Borrower agrees to pay to Lender an
amount (a “Late Charge”) equal to five cents ($.05) for each one dollar ($1.00)
of the delinquent payment.
 
-3-

--------------------------------------------------------------------------------


(b)  Borrower acknowledges that:
 
(i)  a delinquent payment will cause damage to Lender;
 
(ii)  the Late Charge is intended to compensate Lender for loss of use of the
delinquent payment and the expense incurred and time and effort associated with
recovering the delinquent payment;
 
(iii)  it will be extremely difficult and impractical to ascertain the extent of
Lender’s damages caused by the delinquency;
 
(iv)  the Late Charge represents Lender and Borrower’s reasonable estimate of
Lender’s damages from the delinquency and is not a penalty; and
 
(v) such amount will not be interest but shall be a delinquency charge permitted
by Chapter 306, Section 306.006 of the Texas Finance Code, as amended.
 
Section 6.  Limitation of Liability. This Note is subject to the limitations on
liability set forth in the Article of the Deed of Trust entitled “Limitation of
Liability”.
 
Section 7.  WAIVERS. IN ADDITION TO THE WAIVERS SET FORTH IN THE ARTICLE OF THE
DEED OF TRUST ENTITLED “WAIVERS”, BORROWER WAIVES PRESENTMENT FOR PAYMENT,
DEMAND, DISHONOR, NOTICE OF INTENTION TO ACCELERATE, NOTICE OF ACCELERATION,
AND, EXCEPT AS EXPRESSLY SET FORTH IN THE LOAN DOCUMENTS, NOTICE OF ANY OF THE
FOREGOING. BORROWER FURTHER WAIVES ANY PROTEST, LACK OF DILIGENCE OR DELAY IN
COLLECTION OF THE DEBT OR ENFORCEMENT OF THE LOAN DOCUMENTS. BORROWER AND ALL
INDORSERS, SURETIES AND GUARANTORS OF THE OBLIGATIONS CONSENT TO ANY EXTENSIONS
OF TIME, RENEWALS, WAIVERS AND MODIFICATIONS THAT LENDER MAY GRANT WITH RESPECT
TO THE OBLIGATIONS AND TO THE RELEASE OF ANY SECURITY FOR THIS NOTE AND AGREE
THAT ADDITIONAL MAKERS MAY BECOME PARTIES TO THIS NOTE AND ADDITIONAL INDORSERS,
GUARANTORS OR SURETIES MAY BE ADDED WITHOUT NOTICE AND WITHOUT AFFECTING THE
LIABILITY OF THE ORIGINAL MAKER OR ANY ORIGINAL INDORSER, SURETY OR GUARANTOR.
 
Section 8.  Commercial Loan. The Loan is made for the purpose of carrying on a
business or commercial activity or acquiring real or personal property as an
investment or carrying on an investment activity and not for personal, family or
household purposes.
 
Section 9.  Usury Limitations. All agreements between Borrower and Lender,
whether now existing or hereafter arising and whether written or oral, are
hereby limited so that in no contingency, whether by reason of acceleration of
the maturity hereof or otherwise, will the interest contracted for, charged or
received by Lender exceed the maximum amount permissible under applicable law.
If, from any circumstance whatsoever, interest would otherwise be payable to
Lender in excess of the maximum lawful amount, the interest payable to Lender
will be reduced to the maximum amount permitted under applicable law; and if
from any
 
-4-

--------------------------------------------------------------------------------


circumstance the Lender will ever receive anything of value deemed interest by
applicable law in excess of the maximum lawful amount, an amount equal to any
excessive interest will be applied to the reduction of the principal hereof and
not to the payment of interest, or if such excessive interest exceeds the unpaid
balance of principal hereof such excess will be refunded to the undersigned. All
interest paid or agreed to be paid to Lender will, to the extent permitted by
applicable law, be amortized, prorated, allocated, and spread throughout the
full period until payment in full of the principal (including the period of any
renewal or extension hereof) so that the interest hereon for such full period
will not exceed the maximum amount permitted by applicable law. This paragraph
will control all agreements between Borrower and Lender.
 
Section 10.  Applicable Law. This Note is governed by and will be construed in
accordance with the Laws of the State in which the Property is located, without
regard to conflict of law provisions.
 
Section 11.  Time of the Essence. Time is of the essence with respect to the
payment and performance of the Obligations.
 
Section 12.  Cross-Default. A default under any other note now or hereafter
secured by the Loan Documents or under any loan document related to such other
note constitutes a default under this Note and under the other Loan Documents.
When the default under the other note constitutes an Event of Default under that
note or the related loan document, an Event of Default also will exist under
this Note and the other Loan Documents.
 
Section 13.  Construction. Unless expressly provided otherwise in this Note,
this Note will be construed in accordance with the Exhibit attached to the Deed
of Trust entitled “Rules of Construction”.
 
Section 14.  Deed of Trust Provisions Incorporated. To the extent not otherwise
set forth in this Note, the provisions of the Articles of the Deed of Trust
entitled “Expenses and Duty to Defend”, “Waivers”, “Notices”, and
“Miscellaneous” are applicable to this Note and deemed incorporated by reference
as if set forth at length in this Note.
 
Section 15.  Joint and Several Liability; Successors and Assigns. If Maker
consists of more than one entity, the obligations and liabilities of each such
entity will be joint and several. This Note binds Borrower and successors,
assigns, heirs, administrators, executors, agents and representatives and inures
to the benefit of Lender and its successors, assigns, heirs, administrators,
executors, agents and representatives.
 
Section 16.  Absolute Obligation. Except for the Section of this Note entitled
“Limitation of Liability”, no reference in this Note to the other Loan Documents
and no other provision of this Note or of the other Loan Documents will impair
or alter the obligation of Borrower, which is absolute and unconditional, to pay
the Principal, interest at the Fixed Interest Rate and any other amounts due and
payable under this Note, as and when required.
 
Section 17.  Additional Provisions Pertaining to State Laws.
 

 
-5-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower has executed and delivered this Note as of the date
first set forth above.
 
ESCARPMENT VILLAGE, L.P., a Texas limited partnership


By: Escarpment Village Management, L.L.C., a Texas
limited liability company, General Partner


By: Circle C Land, L.P., a Texas limited partnership,
Manager


By: Circle C GP, L.L.C., a Delaware limited
liability company, its general partner


By: Stratus Properties Inc., a Delaware
corporation, its Manager




By: /s/ John E. Baker   
John E. Baker
Senior Vice President


-6-

--------------------------------------------------------------------------------

